Case: 16-11383      Document: 00514097838         Page: 1    Date Filed: 08/01/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 16-11383                                 FILED
                                  Summary Calendar                          August 1, 2017
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JESUS PARAMO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:14-CR-369-1


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Jesus Paramo has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Paramo has filed a response. We have reviewed counsel’s brief and
the relevant portions of the record reflected therein, as well as Paramo’s
response. We agree with counsel’s assessment that the appeal presents no


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11383     Document: 00514097838     Page: 2   Date Filed: 08/01/2017


                                  No. 16-11383

nonfrivolous issue for appellate review. We generally do not entertain claims
of ineffective assistance of counsel that have not previously been presented to
the district court and decline to do so here without prejudice to Paramo’s ability
to bring such claims on collateral review. See United States v. Isgar, 739 F.3d
829, 841 (5th Cir. 2014).
      Accordingly, counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2. Paramo’s motion to reject counsel’s brief
and to appoint new counsel is DENIED. Cf. United States v. Wagner, 158 F.3d
901, 902–03 (5th Cir. 1998).




                                        2